                    Case 2:19-cr-00040-JAM Document 64 Filed 10/30/20 Page 1 of 3



 1 TONI H. WHITE (SBN 210119)
   ATTORNEY AT LAW
 2 PO Box 1081
   El Dorado, CA 95623
 3 Telephone: (530) 885-6244

 4

 5 Attorney for Defendant
   NASSIR MICHAELS
 6

 7

 8                                      IN THE UNITED STATES DISTRICT COURT

 9                                          EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                                    CASE NO. 2:19-cr-00040-JAM
12                                          Plaintiff,            STIPULATION REGARDING
                                                                  CONTINUANCE OF STATUS
13   v.                                                           CONFERENCE; FINDINGS AND
                                                                  ORDER
14   NASSIR MICHAELS
15                                          Defendant.
16

17                                                          STIPULATION

18             The defendant, Nassir Michaels, by and through his counsel, Toni White, and the

19 Government, by and through its counsel, Vincenza Rabenn, hereby stipulate as follows:

20             1.        By previous order, this matter was set for status on October 20, 2020. On the Court’s

21 own motion, the status was moved to November 3, 2020.

22             2.        By this stipulation, defendant now moves to continue the status conference from

23 November 3, 2020 until January 26, 2021 at 9:30 AM, and to exclude time between October 20,

24 2020, and January 26, 2021, under Local Code T4.

25             3.        The parties agree and stipulate, and request that the Court find the following:

26                       a)        Defense investigation and discovery review is ongoing. Documents that are

27             part of defense investigation are being obtained and will need to be reviewed. Additionally,

28             the defense is in possession of discovery consisting of 196 Bates Stamped pages as well as 39
                                                          1
          Stipulation and Order for Continuance of Status
          Hearing and for Exclusion of Time
                Case 2:19-cr-00040-JAM Document 64 Filed 10/30/20 Page 2 of 3



 1        DVDs containing video and audio files.

 2                  b)        Counsel for defendant desires this time to continue to review discovery, to

 3        continue to consult with her client, review the current charges, conduct investigation and

 4        research related to the charges and to discuss potential resolutions with her client and

 5        otherwise prepare for trial.

 6                  c)        Counsel for defendant believes that failure to grant the above-requested

 7        continuance would deny her the reasonable time necessary for effective preparation, taking

 8        into account the exercise of due diligence.

 9                  d)        The Government does not object to the continuance.

10                  e)        Based on the above-stated findings, the ends of justice served by continuing

11        the case as requested outweigh the interest of the public and the defendant in a trial within

12        the original date prescribed by the Speedy Trial Act.

13                  f)        For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. §

14        3161, et seq., within which trial must commence, the time period of October 20, 2020 to

15        January 26, 2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A),

16        B(iv) [Local Code T4] because it results from a continuance granted by the Court at

17        defendant’s request on the basis of the Court’s finding that the ends of justice served by

18        taking such action outweigh the best interest of the public and the defendant in a speedy trial.

19        ///

20        ///

21        ///

22        ///

23        ///

24        ///

25        ///

26        ///

27        ///

28        ///
                                                         2
     Stipulation and Order for Continuance of Status
     Hearing and for Exclusion of Time
                    Case 2:19-cr-00040-JAM Document 64 Filed 10/30/20 Page 3 of 3



 1            ///

 2 ///

 3            4.        Nothing in this stipulation and order shall preclude a finding that other provisions of

 4 the Speedy Trial Act dictate that additional time periods are excludable from the period within which

 5 a trial must commence.

 6

 7            IT IS SO STIPULATED.

 8

 9
     Dated: October 29, 2020                                    PHILLIP A. TALBERT
10                                                              Acting United States Attorney
11
                                                                /s/ VINCENZA RABENN
12                                                              VINCENZA RABENN
                                                                Assistant United States Attorney
13

14
     Dated: October 29, 2020                                    /s/ TONI WHITE
15                                                              TONI WHITE
                                                                Counsel for Defendant
16
                                                                NASSIR MICHAELS
17

18

19                                                  FINDINGS AND ORDER
20            IT IS SO FOUND AND ORDERED this 29th day of October, 2020.
21

22                                                         /s/ John A. Mendez
                                                           THE HONORABLE JOHN A. MENDEZ
23                                                         UNITED STATES DISTRICT COURT JUDGE

24

25

26

27

28
                                                            3
         Stipulation and Order for Continuance of Status
         Hearing and for Exclusion of Time
